Title: Philip Mazzei to Thomas Jefferson, 27 September 1812
From: Mazzei, Philip
To: Jefferson, Thomas


          From Philip Mazzei
          
            Stimatsmo Sigre, e Amico Carmo,
            Pisa, 27 7bre, 1812.
          
          È molto tempo che ricevei la gratissima sua dei 9 Luglio, 1811; ma le disgraziate circostanze dei tempi non mi ànno finora offerta veruna occasione, onde potere sperare che la mia risposta Le pervenisse.  Un’Amico mio, che parte tra pochi giorni per Parigi, mi promette di consegnarla in proprie mani al nostro Ministro, e Mr Appleton mi fa sperare, ch’ei potrà farlene pervenire sicuramente. ma non ostante ne mando il duplicato [Mi dispiace di sentire, che Ella non sia contento delle sue forze fisiche; ma poichè à coraggio di cavalcare, son persuaso, che potrebbe fare colle proprie gambe un miglio almeno avanti pranzo, e uno avanti sera, nel passagio passeggio piano da Lei fatto nella circonferenza di Monticello, il che Le gioverebbe più di 6, e d’8, fatte à cavallo. Io terminerò gli 82. anni il 25 del prossimo Dicembre; non avrei coraggio di montar sur un cavallo; ma fo a piedi 4, o 5 miglia il giorno, e quando non posso andar fuori, a motivo del cattivo tempo, le fo in casa sur un terrazzo lungo circa 50 passi, o in un’andito dell’istessa lunghezza.] Ella mi aveva già notificata la morte di Mr Wythe e John Page, ma ignoravo quella dei Coniugi Eppes, e Wacker, e di mr Hilton, che mi è stata molto sensibile, non già per loro, ma per i buoni Amici loro, poichè io riguardo la perdita degli Amici come una delle più grandi e dolorose disgrazie. Io riguardavo l riguardo la morte colla massima indifferenza, e la desidererei ancora in questa età decrepita, se lasciassi la Vedova e l’Orfalina in Patria Libera; ma l’attual situazione di cose in questa parte di mondo mi spaventa mi spaventa per loro. [La notizia dei mali che ci affliggono Le sarà pervenuta, ed io son nel numero di quelli che ne soffrono il più]. Livorno, dove ò  quasi tutti i miei capitali mobili e immobili tanto mobili che immobili,  si spopola ogni giorno più, e senz e se non succede qualche inaspettato e pronto rimedio, sarà presto un luogo da Pescatori. Uno stabile che mi produceva 180 pezze, non trovo chi lo voglia per 80; quanto al denar contante, non si riscuotono gl’interessi, e ogni giorno succedono dei fallimenti. Quantunque il mio stabile in Richmond sia di poco valore, La prego di venderlo il più presto che può, e di rimettermene la valuta.  L’istessa preghiera Le fo per conto delle povere sorelle del Bellini.
          Quanto alla mia piccola famiglia, la moglie, (dopo le dolorose conseguenze del parto, che la fecero soffrire lunghissimamente) sta ora competentemente bene, e la figlia benissimo. Terminò i 14 anni il 22 di Luglio; è grande per la sua età; il personale piace a tutti; impara facilmente le lingue; ricama passabilmente bene; il maestro di musica è contento  del progresso che fa nello studio del piano forte, come pure il Maestro di disegno, nel che à una disposizione molto felice, poichè fa i ritratti e le copie rassomiglianti perfettamente, e con sorprendente prestezza.
          Al mio ritorno in Virginia, mentre Ella era a Boston per venire in Europa, feci la proposizione d’una Società Costituzionale per l’effetto che l’utilita che ne speravo come Ella vedrà nell’inclusa copia d’una lettera, che scrissi da Mansfield a Mr Blair. Volevano farmi Pres., ma io me ne scusai, e proposi Mr Blair Bramerei di sapere se ne resultò qualche buono effetto, o se andò in fumo. Le includo ancora la copia d’un’altro progetto scritto ch’io feci riguardante la navigazione dei bastimenti marittimi nei fiumi di Virginia, del che bramerei pure di saper l’evento. e intanto Le dirò, che il detto scritto produsse i bi un biglietto dell’Avvocato Carmignani, che (del quale pure le includo la  copia, perché m’indusse a scriver la mia vita). Il do scritto fu certamente tradotto sulla navigazione dei nostri fiumi fù certamente tradotto (per quanto mi pare) da Edmund Randolph. Quello, a cui lo lasciai che fu Edmund Randolph, o il Dr Innes, promesse di farne far la traduzione, d’esaminarla, correggerla in caso di bisogno, e pubblicarla sulla gazzetta. Gradirei di sapere, se questo pure produsse qualche effetto. Intanto Le dirò, che l’Avv. G. C., uomo di ½ età, sommo nella Legge, eruditissimo, e perfetto Filosofo, (avendo letto quel mio scritto) mi scrisse  un biglietto (del quale troverà inclusa la copia) e dopo tanto mi  pregò, (e mi fece pregar seriamente da persone alle quali non mi conveniva di contradire) che finalmente o scritto m’indusse a scriver la mia vita, lo l’istoria della quale termina come segue. Dopo d’aver par colla narrazione del mio viaggio a Roma nel 1805,poichè do e della spedizione dei 2 Scultori che mandai a Mr Latrobe, come segue. Dopo Li poichè dico: “Dopo d’aver procurata la felicità di quelle 2 ottime famiglie (che sarà maggiore per i loro Posteri), e d’essere stato di tanto in tanto a rivedere i miei Amici a f F., Prato, Pistoia, Lucca, e Livorno, mi pare di non aver fatto altro che l’Ortolano,, ma se credete che ci manchi qualche cosa, aggiungetela voi. Io però credo, che vi troverete molto da Levare.  ma quel che più mi preme e di ricevere le sue buone nuove,  augurandole tutte le felicità possibili, confermandomi
          Suo Devmo Servo, e AmicoFM
         
          Editors’ Translation
          
            
              Most Esteemed Sir, and Dearest Friend,
              Pisa, 27 September, 1812.
            
            It is a long time since I received your much appreciated letter of 9 July 1811, but until now the current unfortunate state of affairs has offered me no occasion when I could expect my response to reach you. A friend of mine, who leaves in a few days for Paris, promises me that he will deliver this letter by hand to our minister, and Mr. Appleton gives me hope that he will be able to have it safely delivered to you. (I am sorry to hear that you are unhappy about your strength, but as you have the courage to go riding, I am convinced that you could walk on your own feet at least a mile before lunch and another one before evening on the flat walkways you have made around Monticello. This would benefit you more than 6 or 8 miles on horseback. I will complete my 82d year this next 25 December. I am afraid to mount a horse, but I cover 4 or 5 miles a day on foot. When I cannot go outside because of bad weather, I walk at home on a terrace about 50 steps long or a corridor of the same length.) You had already informed me of the deaths of Mr. Wythe and John Page, but I was unaware of the passing of Mr. and Mrs. Eppes, Mr. and Mrs. Walker, and Mr. Hylton. Their demise greatly moved me, not for them, but for their good friends, as I regard the loss of friends as one of the greatest and most painful of misfortunes. I regard death with complete indifference and would still wish for it at my decrepit age, if I could leave my widow and little orphan in a free homeland, but the current situation in this part of the world frightens me for them. (The news of the evils that afflict us must have reached you, and I am among those who suffer the most). Leghorn, where I have almost all my capital, both movable and immovable, is losing population more and more each day, and unless there is some swift and unexpected remedy, it will soon be a mere fishing village. I can find no one who will pay 80 pezze on a property that formerly yielded 180. As for cash, interest is not collected and bankruptcies happen every day. Although my property in Richmond is not worth much, I ask that you sell it as soon as you can and remit me the funds. I request that you do the same for Bellini’s poor sisters.
            Regarding my little family, my wife (after long suffering from the painful aftereffects of childbirth), is now in tolerable health, and my daughter is very well. She turned 14 on 22 July; is tall for her age; has a figure that pleases everyone; learns languages easily; embroiders passably well; her music teacher is happy with her progress on the pianoforte, and her drawing teacher is also very pleased, as she has the good fortune to be talented and executes perfectly and with surprising speed both portraits and copies of originals.
            On my return to Virginia, while you were in Boston preparing to go to Europe, I proposed the establishment of a constitutional society. You will see my hopes for its usefulness in the enclosed copy of a letter I wrote from Mansfield to Mr. Blair. They wanted to make me president, but I excused myself and suggested Mr. Blair instead. I very much wish to learn whether anything worthwhile has come of the plan or if it went up in smoke. I am also including the copy of another piece of mine that dealt with the navigation of maritime vessels on Virginia’s rivers. The person with whom I left it, either Edmund Randolph or Dr. Innes, promised to have it translated, examine it, correct it if necessary, and publish it in the newspaper. I would really like to know whether it had any effect. In the meantime I will tell you that the lawyer Giovanni Carmignani, a middle-aged man, a preeminent legal authority, extremely learned, and a perfect philosopher, (having read my piece) wrote me a note (a copy of which you will find enclosed) and afterwards he pleaded with me so much (and had earnest requests coming from people whom it would not be fitting for me to contradict) that I was finally induced to write my memoirs, which end with the narration of my trip to Rome in 1805 and my dispatch of two sculptors to Mr. Latrobe, given that, as I say: “Beyond procuring the happiness of those two excellent families (which will be even greater for their descendants) and visiting my friends in Florence, Prato, Pistoia, Lucca, and Leghorn now and then, it seems to me that I have been doing nothing but gardening”; but  if you think something is missing, add it yourself. I believe, however, that you will find much to ponder. But more important to me is to receive good news about you. Wishing you every possible happiness, I confirm that I am
            
              Your most devoted servant and friend
              FM
            
          
        